DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed 4/14/2022, with respect to the 35 U.S.C. 102 rejections of Claims 20-23, 25-29 and 31-39 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of Claims 20-23, 25-29 and 31-39 have been withdrawn. 

Allowable Subject Matter
Claims 20-23, 25-29 and 31-39 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Chadwick et al. (US Patent 9,652,385) discloses an apparatus and method for handling atomic update operations, wherein when the atomic update operation is an atomic load operation, then in addition to performing a read-modify-write (RMW) operation, the data obtained for the RMW is output to the processing circuitry such that the processing circuitry receives the original data prior to it being modified by the read-modify-write operation.
Shahar et al. (US PGPUB 2017/0068640) discloses a system and method for handling remote direct memory access (RDMA) operations, wherein an RDMA request can include an RDMA atomic read-modify-write request, in which case the data will be atomically modified in the local memory, and the original data may be returned in response to the request.
However, neither Chadwick nor Shahar teaches performing a read-modify-write type of request in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitations which recite “wherein the write request includes a read request indicator bit that indicates that the processing circuit requests the operand; and receiving, by the processing circuit, a response signal from the shared memory in response to the write request, wherein the response signal includes an address of the operand in the buffer of the shared memory”, as in Applicant’s exemplary Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        July 16, 2022